        8:19-cv-03397-SAL        Date Filed 07/22/20       Entry Number 24        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Franklin Robinson a/k/a Franklin M.                         Case No. 8:19-cv-03397-SAL
 Robinson,

                            Petitioner,

 v.
                                                                        ORDER
 State of South Carolina; Warden of United
 States Penitentiary, Terre Haute, Indiana,

                            Respondents.


      This matter is before the court for review of the February 11, 2020 Report and

Recommendation of United States Magistrate Judge Jacquelyn D. Austin, made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.) (“Report”). In the Report,

the Magistrate Judge recommends summary dismissal of the Petition without requiring

Respondents to file an answer or return. [ECF No. 17.] Attached to the Report is the Notice of

Right to File Objections. Id. No party filed objections to the Report, and the time for filing has

lapsed.

      The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to




                                                  1
      8:19-cv-03397-SAL        Date Filed 07/22/20      Entry Number 24     Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report [ECF No.

17], and incorporates the Report by reference herein. Accordingly, this action is DISMISSED

without requiring the Respondent to file an answer or return.

   IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon______________
                                                            United States District Judge
July 22, 2020
Florence, South Carolina




                                                2
